IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


NANYA RASHIYD ZODOQ EL, SUI JURIS : No. 107 EM 2017
INJURED PARTY,                    :
                                  :
               Petitioner         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
COMMONWEALTH OF PENNSYLVANIA, :
COURTS OF COMMON PLEAS            :
PHILADELPHIA COUNTY, HON. TRACY   :
BRANDEIS-ROMAN                    :
                                  :
               Defendant          :
                                  :
DEPARTMENT OF CORRECTIONS S.C.I. :
ALBION PENNSYLVANIA, MICHAEL      :
CLARK SUPERINTENDENT,             :
                                  :
               Respondents        :


                                     ORDER



PER CURIAM

       AND NOW, this 21st day of November, 2017, the Petition for Writ of

Extraordinary Relief is DENIED, and the Prothonotary is DIRECTED to strike the name

of the jurist from the caption.